Citation Nr: 0218405	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  00-10 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 
1991 & Supp. 2002).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to 
December 1945.  He died in December 1999.  The appellant 
is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision by the 
Department of Veterans Affairs (VA) Houston, Texas 
Regional Office (RO).  The RO denied entitlement to 
service connection for the cause of the veteran's death, 
DIC under 38 U.S.C.A. § 1318, and eligibility for benefits 
under 38 U.S.C.A. Chapter 35.

The appellant has made a claim for benefits under 38 
U.S.C.A. § 1318, although the veteran was not rated 
totally disabled for the statutory period.  The Board has 
imposed a temporary stay on the adjudication of these 
claims in accordance with the directions of the United 
States Court of Appeals for the Federal Circuit (CAFC) in 
its decision in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veteran's Affairs, Nos. 
00-7095,-7096,-7098 (Fed. Cir. Aug. 16, 2001).

In that decision the CAFC directed VA to conduct expedited 
rulemaking which will either explain why certain 
regulations-38 C.F.R.§ 3.22 and 38 C.F.R. § 20.1106-are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims, including the claim in this case, will 
remain in effect pending the completion of the directed 
rulemaking.  

The issue of basic eligibility for Survivors and 
Dependents' Educational Assistance under 38 U.S.C.A. 
Chapter 35 is addressed in the Remand portion of this 
decision.




FINDINGS OF FACT

1. All evidence necessary for review of the issues on 
appeal has been obtained.

2.  The veteran died in December 1999 at the age of 78.  
The causes of death were listed as myocardial infarction 
due to or as a likely consequence of atherosclerotic heart 
disease and ventricular fibrillation.

3.  At the time of his death, the veteran was service 
connected for a right knee total arthroplasty and malaria.

4.  There is no competent medical evidence of the presence 
of a cardiovascular disorder, during service or within one 
year after service to a compensable degree.

5.  The veteran was not shown to be a prisoner of war 
(POW). 

6.  There is no probative, competent medical evidence of 
record linking the cause of death to active service or to 
service-connected disability.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by service, or 
to service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment 
and not yet final as of that date. See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist in the development of claims.  First, 
the VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  Second, VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A 
(West Supp. 2002).

The Board finds that VA's duties have been fulfilled.  The 
appellant was provided with adequate notice as to the 
evidence needed to substantiate her claim.  The Board 
concludes that the discussions in the decision, the April 
2000 statement of the case (SOC), the June 2002 
supplemental statement of the case (SSOC), and the May 
2001 letter sent to the appellant informed her of the 
information and evidence needed to substantiate her claim 
and complied with VA's notification requirements. The RO 
supplied the appellant with the applicable regulations in 
the SOC and SSOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  

The evidence includes the veteran's service medical 
records, VA treatment records from the 1970's to the early 
1980's, VA examinations, the veteran's death certificate, 
and private hospital records from 1991 to 1999.  The 
matter was remanded for additional evidence by the Board 
in May 2001.  The RO attempted to obtain VA medical 
records from VA medical facilities in Houston, Texas and 
Beaumont, Texas and received replies in May 2001 from both 
facilities indicating that neither had any records of 
treatment for the veteran.  A VA medical opinion was 
obtained in March 2002.  

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim.  The 
Board finds that the evidence of record provides 
sufficient information to adequately evaluate the issue 
currently on appeal.  Therefore, no further assistance to 
the appellant with the development of evidence is 
required.

VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA. 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

It is clear from the record that the RO's communications 
with the appellant in the aggregate have advised her to 
submit evidence in support of her claim.  She has been 
advised of what evidence he could submit himself or to 
sufficiently identify evidence and if private in nature to 
complete authorization or medical releases so that VA 
could obtain the evidence for him.  



Such notice sufficiently placed the veteran on notice of 
what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board has reviewed the facts of this case in light of 
the new VCAA regulations.  As discussed above, VA has made 
all reasonable efforts to assist the appellant in the 
development of her claim and has notified her of the 
information and evidence necessary to substantiate her 
claim.  

Consequently, the claim need not be referred to the 
appellant or her representative for further argument, as 
the Board's consideration of the new regulations in the 
first instance does not prejudice the appellant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 
16-92 (July 24, 1992).

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
any denials of those opportunities.

In the appellant's case at hand, the Board finds that she 
is not prejudiced by its consideration in the first 
instance of her claim pursuant to this new law.  As set 
forth above, VA has already met all obligations to the 
appellant under this new law.

Moreover, the appellant has been offered the opportunity 
to submit evidence and argument on the merits of the issue 
on appeal, and has done so.  

In view of the foregoing, the Board finds that she will 
not be prejudiced by its actions and that a remand of the 
case for adjudication by the RO would only serve to 
further delay resolution of her claim.  See Bernard, 
supra.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the 
extent possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law 
and the new VCAA. 38 U.S.C.A. § 5107(a) (West 1991); 38 
U.S.C.A. §§ 5103 and 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).

Having determined that the duties to notify and assist 
have been satisfied, the Board turns to an evaluation of 
the appellant's claim on the merits.


Factual Background

The veteran's service medical records do not contain any 
record of treatment for cardiovascular disease, 
hypertension or any disease of the arteries.  He was 
treated for malaria and a right knee injury in service.  
His December 1945 separation examination revealed findings 
of normal conditions in the veins and arteries, a pulse of 
72 before exercise and 102 after exercise and blood 
pressure readings of 120/76 and 120/80.  

A June 1947 VA examination for recurrent malaria did not 
include any cardiovascular findings. 

By rating decision dated in July 1947, the New Orleans, 
Louisiana RO granted service connection for malaria and 
evaluated it as noncompensable.  

VA treatment records from 1969 to 1970 do not reflect any 
evidence of cardiovascular problems.  An April 1970 
rheumatology consultation included a review of the 
cardiovascular system with findings of no history of 
exertional chest pain, orthopnea, nocturnal dyspnea, edema 
of the lower limbs or of claudication.  

In October 1970 the veteran underwent a series of VA 
examinations.  Cardiovascular findings noted on 
examination revealed a blood pressure of 160/90 sitting, 
with pulse of 80.  His heart appeared to be normal in 
size.  The PMI was in the mid clavicular line and normal 
sinus rhythm was present.  No murmurs were detected and no 
increase of venous jugular pressure was noted.  Peripheral 
pulses were palpable and no varicose veins were noted.  He 
was described as "obese" and was noted to be 5 foot 7 and 
weighed 170 pounds.

By rating decision dated in October 1970, the Houston, 
Texas RO granted service connection for traumatic 
arthritis of the right knee and evaluated it as 10 percent 
disabling.  

VA examinations dated in July 1974 and June 1978 revealed 
no evidence of cardiovascular disease.  

By rating decision dated in September 1974 the RO 
evaluated the veteran's right knee arthritis as 30 percent 
disabling, effective from May 1974.  The malaria continued 
to be evaluated as noncompensable.  

VA medical records were obtained from VA facilities in 
Houston, Texas and Beaumont, Texas.  VA treatment records 
from 1977 to 1980 reflect that the veteran had ongoing 
problems with diet, obesity and severe rheumatic arthritis 
in multiple joints.  His blood pressure was noted to be 
elevated at 160/100 in October 1978.  A February 1979 
record revealed a blood pressure reading of 154/84.  

By April 1979 his blood pressure had dropped to 148/50.  A 
December 1979 record revealed a blood pressure reading of 
154/88.  A July 1980 treatment record revealed a blood 
pressure reading of 164/88.  

The veteran in July 1989 had stated he was a prisoner of 
war (POW) but apparently he did not provide additional 
information to the RO at that time.

A July 1988 VA treatment record reflects a blood pressure 
reading of 150/80 and an August 1989 VA treatment record 
shows a reading of 190/86. 

Private treatment records from Park Place hospital reflect 
a long standing history of cardiovascular problems that 
were not shown in the available VA medical records.  In 
March 1991 the veteran was admitted to the hospital with 
complaints of chest pain, which he treated with 
nitroglycerin and had a decrease in pain.  He was 
diagnosed with left sternocostal pain from strain, angina 
pectoris and coronary obstructive pulmonary disease (COPD) 
and was discharged the same day.  

In August 1994 he underwent a consult for planned knee 
surgery, and was noted to have a complicated 
cardiovascular history said to date back to 1981 when he 
underwent coronary bypass surgery.  A history of repeat 
bypass was said to have taken place in 1991.  In May 1993 
he was said to have been admitted with congestive heart 
failure as well as tricuspid insufficiency felt to be 
pulmonary hypertension.  He also had a history of 
peripheral arterial embolus to the left arm and hand as 
well as a history of bilateral carotid endarterectomy.  He 
was noted to have had a pacemaker inserted years ago, with 
a battery replacement done in 1993.  

The cardiovascular findings of the August 1994 consult 
revealed that the right femoral pulse could not be felt, 
the limb was cool below knee level and there were no 
pulses below the femoral level.  

The left side was also absent of pulses below the femoral 
level although the femoral pulse was 2+ in volume.  He had 
carotid bruits which were viewed as potentially leading to 
a stroke if his blood pressure dropped.  He was viewed as 
having an atheromatous case history as the disease had 
affected all major vessels in his body.  He also had 
arterial embolus to the left radial adding to his arterial 
problems.  He was viewed as a significant surgical risk 
due to these problems.  Carotid ultrasounds and 
arteriograms done in August 1994 reflected evidence of 
arteriosclerotic disease, with stenosis in some arteries 
ranging from 70 to 90 percent.  Complete occlusions were 
noted in the left posterior tibial artery and right 
superficial femoral artery.  Chest X-rays from August 1994 
revealed the heart size to be within the upper limits.  

The veteran underwent right knee replacement surgery in 
August 1995, following much discussion of the risk of 
surgery given his peripheral artery disease.  He also had 
his pacemaker replaced during this surgery.  An X-ray from 
October 1995 revealed an enlarged heart assessed as 
minimal cardiomegaly.  Post surgery, he developed an 
infection of the skin graft area in November 1995 his 
diagnoses included cellulitis of the skin, acute renal 
failure, hypertension, atherosclerotic cardiovascular 
disease, hypertension, COPD, chronic atrial defibrillation 
and status post pacemaker insertion.  In November 1995, he 
underwent an insertion of right femoral venous central 
line.  

In January 1996 he was assessed with an infected 
prosthesis of the right knee and underwent insertion of a 
Hickman catheter via the right internal jugular vein.  
Chest X-ray's from January 1996 revealed cardiomegaly with 
left ventricular prominence.  A February 1996 consultation 
report revealed that the surgical skin graft of the right 
knee did not take due to poor blood supply, which prompted 
his undergoing revascularization procedure in the right 
leg in January 1996.  

In April 1996 he was admitted for a septic right knee, and 
his cardiovascular problems were noted to be a significant 
factor.  He was hospitalized in June 1996 for a lower 
respiratory tract infection and his multiple medical 
diagnoses on discharge included carotid artery disease, 
generalized arteriosclerosis, left ventricular dysfunction 
and periphero-vascular disease.  During the course of 
treatment in June 1996, he was noted to have developed a 
transient cardiac failure due to left ventricular 
dysfunction and probable overloading.  

In July 1997 the veteran was again hospitalized for 
infected total knee, right side and underwent an excision 
of his total knee prosthesis and insertion of an 
antibiotic impregnated methyl methacrylate spacer.  His 
chest X-ray from the same month revealed cardiomegaly 
without failure or focal infiltrates and status post 
coronary artery bypass.

The RO in September 1997 rated the veteran's service 
connected right knee disability as right knee replacement 
and as 100 percent disabling from June 24, 1997 under 38 
C.F.R. § 4.30 and 60 percent disabling from November 1, 
1997 under Diagnostic Code 5055.

The RO found the veteran entitled to a total disability 
rating based on individual unemployability (TDIU) from 
November 1, 1997.  The TDIU rating was in effect at his 
death in December 1999.  

The death certificate shows the certified cause of the 
veteran's death in December 1999 was myocardial infarction 
due to, or as a likely consequence of, atherosclerotic 
heart disease and ventricular fibrillation.  Other 
significant conditions noted were asbestosis and a 
pacemaker.  

In May 2001 the RO sent the appellant a letter advising 
her that it was attempting to obtain medical records from 
VA and verification of military service.  

The RO also requested that she notify the RO as to the 
existence of additional records in support of her claim.  
She did not respond to this letter.

The RO attempted to obtain the complete medical file from 
the Houston VA Medical Center from June 1942 to December 
1999 and was notified in May 2001 that there were no 
records located.  The RO's request for medical records 
from the Beaumont VA Medical Center in the same month was 
likewise returned with a response that no records of 
treatment in this facility were available.  

The RO's request for verification of POW status sent to 
the National Personnel Records Center (NPRC) was returned 
with a response dated in February 2002 stating that the 
information requested was not a matter of record.  

In March 2002 a VA medical opinion was obtained regarding 
the veteran's cause of death following review of the 
claims file.  The examiner noted the Board's remand 
instructions and reviewed the claims file, noting that the 
veteran's death certificate reflects that he died of 
myocardial infarction due to or as a likely consequence of 
atherosclerotic heart disease and ventricular 
defibrillation.  The veteran was noted to have served 
during World War II in the Pacific and in Guadalcanal.  He 
was also noted to be service connected for right knee 
disability and malaria.  The private medical records from 
1996 to 1999 were noted to document the following health 
problems: hypertension, COPD, coronary artery disease, 
bilateral carotid endarterectomy, pacemaker, pneumonia and 
anemia.  

Based on review of the claims file, the examiner stated 
that it did not appear likely that there is any causal 
relationship between the veteran's death and his listed 
service connected disabilities.  

The examiner did note the existence of a 1989 statement by 
the veteran alleging that he was a POW, but also noted 
that the veteran did not provide additional information to 
the RO at the time.  The examiner stated that if the 
veteran had been a POW he could have had presumptive 
evidence of ischemic heart disease secondary to his POW 
experience.  The examiner noted that he was unable to find 
or document any evidence of POW status in the claims file.   


Criteria
General Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as a cardiovascular-renal disease, is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to 
have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease 
was incurred in service.  Presumptive periods are not 
intended to limit service connection to disease so 
diagnosed when the evidence warrants direct service 
connection. See 38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).


Cause of Death

In cases of service connection for the cause of death of 
the veteran, the first requirement of a current disability 
will always have been met, the current disability being 
the condition that caused the veteran to die; however, the 
last two requirements for a service-connection claim must 
be supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).

In order to establish service connection for the cause of 
the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death. 38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312(a) (2002).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate 
or underlying causes of death, or be etiologically related 
to the cause of death. 38 C.F.R. § 3.312(b) (2002).

Contributory cause of death is inherently not one related 
to the principal cause. In order to constitute the 
contributory cause of death it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; that it aided 
or lent assistance to the production of death. It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c) (2002).

If the service-connected disability affected a vital 
organ, careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects 
of other diseases.

There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to 
have a material influence in accelerating death. In this 
situation, however, it would not generally be reasonable 
to hold that a service- connected condition accelerated 
death unless such condition affected a vital organ and was 
of itself of a progressive or debilitating nature. 38 
C.F.R. § 3.312(c)(3), (4) (2002); Lathan v. Brown, 7 Vet. 
App. 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 38 
U.S.C.A. § 5107 (West Supp. 2002). 

Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

In determining whether documents submitted by an appellant 
are credible, the Board may consider internal consistency, 
facial plausibility, and competency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999) (Observing that in a case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own 
personal interest); citing Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that while interest in the 
outcome of a proceeding "may affect the credibility of 
testimony it does not affect competency to testify." 
(citations omitted).

After having carefully reviewed the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for 
the cause of the veteran's death.  The veteran's cause of 
death is shown to have been myocardial infarction due to 
or as a likely consequence of atherosclerotic heart 
disease and ventricular defibrillation.

The veteran's service medical records indicate that he was 
in good cardiovascular health when he was given his 
discharge examination in December 1945.  The earliest 
records of cardiovascular problems for the veteran are 
private treatment records from 1991 showing treatment for 
angina as well as private treatment records from 1994 
through 1997, which indicate severe and long standing 
cardiovascular problems said to date back to 1981, when he 
allegedly had bypass surgery.  Among the cardiovascular 
problems he exhibited in the records from the 1990's were 
COPD, atherosclerotic cardiovascular disease, 
hypertension, chronic atrial defibrillation, peripheral 
vascular disease and status post pacemaker insertion.  
None of these records directly linked any heart, vascular 
or arterial pathologies to service.  




There is no medical evidence of record directly linking 
any of these diagnoses to service.  In addition, there is 
no evidence that any above referenced cardiovascular or 
arterial diseases were manifest to a compensable degree 
within one year of separation from service.  

The earliest indication of any cardiovascular problem is 
the history noted in the August 1994 private hospital 
report, which indicated that the veteran had his first 
heart bypass in 1981.

Finally, the Board notes that the examiner who reviewed 
the claims file in March 2002 provided an opinion based on 
such review that determined that there is no causal 
relationship between the veteran's death and his listed 
service connected disabilities.  Although the examiner did 
raise the possibility that the fatal heart disease could 
be ischemic heart disease which can be a presumptive 
disease for prisoners of war in certain instances, there 
is no evidence to support the veteran's contentions that 
he was a POW.  

Because the probative evidence has not established that a 
disability incurred in or aggravated by active service (as 
indicated above, it has not been established that any 
disabilities, including cause of death, were incurred 
during service) was the principal or contributory cause of 
the veteran's death, the Board finds that her claim of 
entitlement to service connection for the cause of the 
veteran's death must be denied. 38 C.F.R. § 3.312.

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claim of entitlement to service connection for the cause 
of the veteran's death.  See Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the CAVC for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.

As the Board noted earlier, the RO denied entitlement to 
basic eligibility for Survivors and Dependents' 
Educational Assistance under 38 U.S.C.A. Chapter 35 when 
it issued its March 2000 rating decision.  

While the appellant filed a notice of disagreement with 
the above determination, the Board notes that the 
statement of the case issued by the RO as to the other 
appealed issues did not include a discussion of this 
denied benefit.


When there has been an initial RO adjudication of a claim 
and a notice of disagreement has been filed as to its 
denial, the appellant is entitled to a statement of the 
case, and the RO's failure to issue such is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995); see also Bernard, supra.

The Board also notes that regulations have recently been 
promulgated that give the Board discretion to perform 
internal development in lieu of remanding the case to the 
agency of original jurisdiction.  38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be 
accomplished at the RO level because the required action 
takes place there or because current law requires it.  In 
this case, the issue of entitlement to Chapter 35 benefits 
must be remanded because the RO has not issued a statement 
of the case and such action takes place at the RO.  See 
Chairman's Memorandum 01-02-01 (2002).

Accordingly, this case is remanded to the RO for the 
following:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should furnish a statement 
of the case addressing the denial of 
entitlement to Chapter 35 benefits.  
The RO should also notify the appellant 
of the need to file a timely 
substantive appeal to the Board if she 
wants appellate review.

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is 
notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

